PER CURIAM.
The above styled case was argued before this Court on. February 24, 1966, at which time the question arose as to whether the appeal was timely filed.
It was suggested to the attorneys for each of the parties that briefs be filed on the question of jurisdiction. Such briefs have been filed and it would seem that, under the factual situation, a petition for rehearing was not filed within the ten day period of the recordation of the final decree, which was September 29, 1964. The petition for rehearing was filed and served below on October 13, 1964. Notice of appeal was filed and served December 30, 1964. Since the petition for rehearing was not timely, it would not toll the time for appeal and, therefore, the appeal herein is dismissed. See Ganzer v. Ganzer, Fla.1956, 84 So.2d 591; State ex rel. Owens v. Pearson, Fla.1963, 156 So.2d 4; and Kippy Corporation v. Colburn, Fla.1965, 177 So.2d 193.
Dismissed.
ALLEN, C. J., and PIERCE, J., and LOVE, WM. K., Associate Judge, concur.